      Fill in this information to identify your case:                                                                                FILED USBG CLRK PHK
^     Debtor 1                  DARNELLE J. BERRY                                                                                    2019SEP24pMl2:23
                                First Nama                         Middle Name           Last Name

      Debtor 2
      (Spouse if, filing)       First Name                         Middle Name           Last Name


      United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

      Case number
      (if known)                                                                                                                     D Check if this is an
                                                              ^ ^                                                                      amended filing



     Official Form 106Sum
     Summa of Your Assets and Liabilities and Certain Statistical Information                                                                   12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.

      Part 1:        Summarize Your Assets

                                                                                                                                         ^i:Mjrasset&, ^^?^^i',
                                                                                                                                         ^Vajue pfrwhat you own:LJ3

      1.     ScheduleA/B: Property (Official Form 106A/B)
             1 a. Copy line 55, Total real estate, from Schedule A/B.                                                                     $             165, 000. 00

             1b. Copy line 62, Total personal property, from Schedule A/B.                                                                $               22, 750. 00

             1c. Copy line 63, Total of all property on Schedule A/B.                                                                     $             187,750. 00

     Part 2:        Summarize Your Liabilities

                                                                                                                                         yfourliabiiitiesr??'^^
                                                                                                                                         ''Amount you owe" .          '^'is*'

     2.      Schedule D: CreditorsWho Have Claims Secured by Property (Official Form 106D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...         $             145, 063. 00

     3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                               $               14, 348. 33

            3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.                            $              75, 450. 00


                                                                                                              Your total liabilities $              234, 861. 33


     Part 3:        Summarize Your Income and Ex enses

     4.     Schedule I: Your Income (Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule I.                                                                                  2, 435. 00

     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J.                                                                                        2, 537. 00

     Part 4:        Answer These Questions for Administrative and Statistical Records

     6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
            d No. You have nothingto report on this part of the form. Check this box and submitthis form to the court with your other schedules.

              Yes
     7.    What kind of debt do you have?

                   Your debts are primarily consumerdebts. Consumerdebts are those "incurred by an individual primarily for a personal, family, or
                   household purpose. " 11 U. S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

            D      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                   the court with your other schedules.
     Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
    Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                        Best Case Bankruptcy

                     Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                           Desc
                                                                          Main Document    Page 1 of 43
  Debtor 1      DARNELLEJ. BERRY                                                             Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly incomefrom Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                     3, 413. 00


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Totalclaim
       ;FromPart4on, Sc/»epfu/eS'iF, copy;thefQllQwjng:

        9a. Domestic support obligations (Copy line 6a.)                                                 $                     0.00

        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $              14,348. 33

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                     0.00

        9d. Student loans. (Copy line 6f.)                                                               $              10, 800. 00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                             $                     0.00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                    0. 00


        9g. Total. Add lines 9a through 9f.                                                                           25, 148. 33




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 2:19-bk-12155-EPB                                 Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                   Desc
                                                                     Main Document    Page 2 of 43
  Fill in this information to identify your case and this filing:
  Debtor 1                      DARNELLEJ. BERRY
                                First Name                               Middle Name                      Last Name

  Debtor 2
  (Spouse, if filing)          First Name                                Middle Name                      Last Name


  United States Bankruptcy Courtfor the: DISTRICTOFARIZONA

  Case number
                                                                                                                                                                D   Check ifthis is an
                                                                                                                                                                    amended filing


 Official Form 106A/B
 Schedule A/B: Propert                                                                                                                                              12/15
 l?,e-?c^.<;?-tT9-^[y'^ep-arately l.is?a"d describe items- List.£lnasset only once. Ifan assetfits in more than one category, listthe asset in the category whereyou
 thmkit fits best. Beascompleteandaccurateas possible.Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrect
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
 Answer every question.

  Part 1: DescribeEach Residence, Building, Land,or Other Real EstateYou Own or Have an Interest In

 1 Doyou own or haveany legal or equitableinterestin any residence, building,land,or similarproperty?
    DNo. GotoPart2.
         Yes. Where is the property?




  1.1                                                                            What is the property? Check all that apply
         1914 NORTH 78TH GLEN                                                            Single-family home                         Do not deductsecured claims or exemptions. Put
         Street address, if available, or other description
                                                                                         Duplex or multi-unit building              the amount of any secured claims on Schedule D.
                                                                                   D
                                                                                                                                    CreditorsWhoHave ClaimsSecuredby Property.
                                                                                         Condominium or cooperative
                                                                                   D

                                                                                   D Manufacturedor mobile home
                                                                                                                                    Current value of the        Current value of the
         Phoenix                           AZ         85035-0000                   []    Land                                       entire property?            portion you own?
         City                              State              ZIP Code             D Investment property                                   $165, 000. 00                $165, 000. 00
                                                                                   D Timeshare
                                                                                   D Other                                          Describethe nature of yourownership interest
                                                                                                                                    (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? checkone       a life estate), if known.
                                                                                         Debtor 1 only                              FEE SIMPLE
         IVIaricopa                                                                D Debtor 2 only
         County
                                                                                   D Debtor1 andDebtor2 only
                                                                                                                                        Check if this is community property
                                                                                   D At least one ofthe debtors and another             (see instructions)
                                                                                Other information you wish to add aboutthis item,   such as local
                                                                                property identification number:




 2. Addthedollarvalueoftheportionyou ownforall ofyourentriesfrom Part1, includinganyentriesfor
        pages you have attached for Part 1. Write that number here.                                                                                                 $165, 000. 00
 PartZ: DescribeYour Vehicles


?-o_y-°.ll?vv,rl'. l^sel°Lhavele9alorequitableinterestinanyvehicles,whethertheyareregisteredornot?Includeanyvehiclesyouownthat
someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                   ScheduleA/B: Property                                                                      page 1
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                                                      Best Case Bankruptcy
                Case 2:19-bk-12155-EPB                                     Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                            Desc
                                                                           Main Document    Page 3 of 43
    Debtor 1              DARNELLE J. BERRY                                                                                Case number (if known)

  3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      D No
             Yes


     31          Make:       FORD                                    Who has an interest in the property? Check one                  Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D:
                 Model:     CMAX                                        Debtor 1 only                                                CreditorsWhoHaveClaimsSecuredby Property.
                 Year:      2018                                     D Debtor2 only                                                  Current value of the              Current value of the
               Approximate mileage:                                  D Debtor 1 and Debtor2 only                                     entire property?                  portion you own?
                 Other information:                                  D At least one ofthe debtors and another

                                                                     D Check ifthis is community property                                   $20, 000. 00                        $20, 000. 00
                                                                        (see instnjctions)




  4. Watercraft,aircraft, motor homes, ATVsandotherrecreationalvehicles, othervehicles, and accessories
     Examples:Boats,trailers, motors, personalwatercraft,fishingvessels,snowmobiles,motorcycleaccessories
            No
     D Yes



  5 Add-thedo!larval.^e?ft1?^po_rtio"-y<>uownforailofyour®"t"esfromPart2,includinganyentriesfor
      .
          pages you have attached for Part 2. Write that number here...............................................~......^.................... =>                          $20, 000. 00

  Part3.         Describe Your Personal and Household Items
  Doyou ownor haveanylegalorequitableinterestm any^fthefoliowirigltems^                                                                                            Current value of the
                                                                                                                                                                   portion you own?
                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.
 6 Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   D No
            Yes. Describe.....


                                           BEDROOMFURNITURE$200: 1 BED, 1 DRESSER7l-NK3HT-^TANb
                                           LIVING ROOM FURNITURE $100: COUCH
                                          I KITCHEN $50: POTS, PANS, PLATS, UTENSILS
                                          ! DININGROOMFURNITURE$200:TABLE,3 CHAIRS                                                                                                  $550. 00

7 Electronics
     Examples:Televisions andradios;audio, video, stereo, anddigitalequipment; computers, printers, scanners; musiccollections; electronicdevices
                                      cell phones, cameras, media players, games                                      '                   -.. -. --.. --. -..-,
     D No
            Ves. Describe.....

                                          32" TV                                                                                                                                   $100.00

8. Collectibles of value
   Examples: an tiques and^gurines; paintings, prints,                 or   other artwork; books, pictures,   or   other art   objects; stamp, coin,       or   baseball card collections:
                                           ;, memorabilia, collectibles                                                          '           ''        '         -----. -------,
            No
    D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples:Sports photographic,exercise,andotherhobbyequipment;bicycles,pooltables,golfclubs,skis;canoesandkayaks;carpentrytools;
           No
    D Yes. Describe.....


Official Form 106A/B                                                         Schedule A/B: Property                                                                                   page 2
Software Copyright (c) 1996-2019 Best Case. LLC-www. bestcase. com
                                                                                                                                                                           Best Case Bankruptcy
                   Case 2:19-bk-12155-EPB                            Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                                        Desc
                                                                     Main Document    Page 4 of 43
   Debtor 1        DARNELLEJ. BERRY                                                                      Case number (if known)

  10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
      D Yes. Describe.....

  11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      D No
            Yes. Describe.....


                                        CLOTHING                                                                                                     $200.00


 12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
            No
      D Yes. Describe.....

 13. Non-farm animals
        Examples: Dogs, cats, birds, horses
         No
     D Yes. Describe.....

 14. Any other personal and household items you did not already list, including any health aids you did not list
         No
     D Yes. Givespecificinformation.....

  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here                                                                                                      $850.00


  Part 4:     Describe Your Financial Assets

    o you own or have any legal or equitable interest in any of the following?                                                     Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

 16. Cash
       Examples:Moneyyou have in your wallet, in your home, in a safe deposit box, and on handwhen you file your petition
         No
     D Yes.

17. Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
     D No
         Yes.                                                                  Institution name:

                                               CHECKING&                      CAPITALONE
                                        17. 1. SAVINGS                        FIDELITY                                                             $300.00


18. Bonds, mutual funds, or publicly traded stocks
       Examples:Bond funds, investment accountswith brokeragefirms, money market accounts
      No
    D Yes..................                     Institution or issuer name:

19. Non-publiclytradedstock and interests in incorporatedand unincorporatedbusinesses, includingan interest in an LLC,partnership, and
      joint venture
        No
    D Yes. Give specificinformationaboutthem.
                                           Name ofentity:                                                % of ownership:



Official Form 106A/B                                                      Schedule A/B: Property                                                       page3
Software Copyright (c) 1996-2019 Best Case. LLC - www. bestcase. com                                                                       Best Case Bankruptcy

                 Case 2:19-bk-12155-EPB                                Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                      Desc
                                                                       Main Document    Page 5 of 43
   Debtor1        DARNELLEJ.BERRY                                                                           Casenumber(ifknown)
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiableinstruments includepersonalchecks, cashiers'checks, promissory notes, andmoney orders.
       Non-negotiableinstrumentsarethoseyou cannottransferto someone bysigningor deliveringthem.
         No
     D Yes. Givespecificinformationaboutthem
                                           Issuer name:

  21 Retirement or pension accounts
       Examples:Interestsin IRA,ERISA,Keogh,401(k), 403(b), thriftsavingsaccounts,orotherpensionorprofit-sharingplans
     D No
         Yes. List each account separately.
                                 Type of account:                         Institution name:

                                        401(k)                            FIDELITf                                                                     $1, 600. 00

 22. Security deposits and prepayments
       Yourshareofall unuseddepositsyou havemadesothatyou maycontinueserviceorusefroma company
       Examples:Agreementswithlandlords,prepaidrent, publicutilities(electric, gas,water),telecommunicationscompanies,orothers
         No
     D Yes......................                                          Institution name or individual:

 23. Annuities(Acontractfora periodicpaymentofmoneyto you,eitherforlifeorfora numberofyears)
       No
     D Yes.............            Issuer name and description.

 24 Lnterests in-an. educatio"JRA''"a" acco""t in a qualified ABLE program, or under a qualified state tuition
     26 U. S.C. §§530(b)(1), 529A(b),and529(b)(1). ~ '. ~"""'~" "-~ r-°-- " -"- ~ -."-.."" -" -"".. p. uy.......
        No
     D Yes.............            Institution name anddescription. Separately filethe records ofany interests. 11 U. S.C. § 521(c):
 25 Trusts, equitable orfuture interests inproperty (otherthananything listed in line1),andrightsorpowers exercisableforyourbenefit
        No
    D Yes. Give specific information about them...

 26. Patents,copyrights,trademarks,tradesecrets,andotherintellectual property
      Examples: Internet domain names, websites, proceeds from royalties and"licensing agreements
        No
    D Yes. Givespecificinformationaboutthem...

27 Licenses, franchises, and other general intangibles
      Examples:Buildingpermits,exclusivelicenses,cooperativeassociationholdings,liquorlicenses,professionallicenses
        No
    D Yes. Give specificinformationaboutthem...

 Money or property owed to you?                                                                                                        Current value ofthe
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
28. Tax refunds owed to you
       No
    D Yes.Givespecificinformation aboutthem, includingwhetheryoualreadyfiledthereturnsandthetaxyears.

29. Family support
     Examples: Pastdueorlumpsumalimony, spousalsupport, childsupport, maintenance, divorcesettlement, propertysettlement
       No
    D Yes. Give specificinformation......

30. Other amounts someone owes you
     Examples:Unpaidwages,disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,SocialSecurit
                   benefits; unpaid loans you made to someone else
       No

Official Form 106A/B                                                ScheduleA/B:Property                                                                  page 4
SoftwareCopyright(c)1996-2019BestCase,LLC- www.bestaase.com                                                                                    gg^ ^
              Case 2:19-bk-12155-EPB                         Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                    Desc
                                                             Main Document    Page 6 of 43
   Debtor 1        DARNELLEJ. BERRY                                                                          Case number (if known)

      D Yes. Givespecificinformation..
  31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          No
      D Yes. Name the insurance company ofeach policy and list its value.
                                           Company name:                                            Beneficiary:                      Surrender or refund
                                                                                                                                      value:

 32. Any interest in property that is due you from someone who has died
        Ifyouarethebeneficiaryofa livingtrust, expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receivepropertybecause
        someone has died.
          No
      D Yes. Give specific information..


 33. Claims againstthird parties,whetheror notyou havefiled a lawsuitor madea demandfor payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
          No
     1-] Yes. Describeeach claim.

 34. Othercontingentandunliquidatedclaimsofevery nature, includingcounterclaimsofthedebtorandrightsto setoffclaims
          No
     D Yes. Describe each claim.........

 35. Any financial assets you did not already list
          No
     D Yes. Givespecificinformation..

  36. Addthedollarvalueofall ofyourentriesfrom Part4, includinganyentriesforpagesyou haveattached
        for Part 4. Write that number here.                                                                                                  $1, 900. 00

  Part5: DescribeAny Business-RelatedPropertyYou Ownor Havean InterestIn. Listany real estatein Part1.

 37. o you own or haveany legal orequitableinterest in any business-relatedproperty?
        No. Go to Part 6.
    D Yes. Go to line 38.


           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           Ifyou own or have an interest in farmland, list it in Part 1.


46. Doyou ownor haveanylegalorequitableinterestin anyfarm-orcommercialfishing-relatedproperty?
          No. Go to Part 7.
       D Yes. Goto line47.


 Part7:          DescribeAll Property You Own or Have an Interest in ThatYou Did Not ListAbove

53. Doyou haveotherproperty ofany kindyou did not already list?
      Examples: Season tickets, country club membership
        No
    D Yes. Give specific information.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                              $0.00




Official Form 106A/B                                                       Schedule A/B: Property                                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                           Best Case Bankruptcy
               Case 2:19-bk-12155-EPB                                Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                        Desc
                                                                     Main Document    Page 7 of 43
   Debtor 1       DARNELLEJ. BERRY                                                                  Case number (if known)

   Part 8:      List the Totals of Each Part of this Form

   55. Part 1: Total real estate, line 2                                                                                             $165, 000. 00
   56. Part 2: Total vehicles, line 5                                               $20, 000. 00
   57. Part 3: Total personal and household items, line 15                             $850. 00
   58. Part 4: Total financial assets, line 36                                       $1,900. 00
  59. Part 5: Total business-related property, line 45                                   $0.00
  60. Part 6: Total farm- and fishing-related property, line 52                          $0.00
  61. Part 7: Total other property not listed, line 54                                   $0. 00
  62. Total personal property. Add lines 56 through 61...                          $22,750.00      Copy personal property total         $22, 750. 00

  63. Total of all property on ScheduleA/B. Add line 55 + line 62
                                                                                                                                  $187, 750. 00 |




Official Form 106A/B                                             ScheduleA/B: Property                                                        page 6
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                  Best Case Bankruptcy
             Case 2:19-bk-12155-EPB                          Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                       Desc
                                                             Main Document    Page 8 of 43
   Fill in this information to identify your case:

   Debtor1                  DARNELLEJ. BERRY
                            First N me                        Middle Name                   Last Name

   Debtor 2
   (Spouse if, filing)      First Name                        Middle Name                   Last Name


   United States Bankruptcy Courtfor the:               DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                        D Check if this is an
                                                                                                                                          amended filing

 Official Form 106C
 Schedule C: The Property You Claim as Exempt                                                                                                                    4/19
 Be ascomplete and accurate as possible Iftwo married people arefilingtogether, both areequally responsible forsupplying correct information. Using
 the property you listed on Schedule A/B: Property (Official Form 1 06A/B) asyoursource, listthe property thatyou claim asexempt. Ifmore space is
 needed, fill out andattach to this page asmany copies of Part2:Additional Pageas necessary. Onthetop ofanyadditional pages, writeyournameand
 case number (if known).

 Foreachitemof propertyyou claimasexempt,you mustspecifytheamountoftheexemptionyouclaim.Onewayofdoingso istostate a
 specificdollaramountasexempt.Alternatively,youmayclaimthefull fairmarketvalueoftheproperty beingexemptedup'totheamountof
 any applicable statutory limit. Some exemptions-such asthosefor health aids, rights to receive certain benefits, andtax-exempt retirement
 funds-may be unlimited in dollaramount. However, ifyou claiman exemptionof 100%offairmarketvalue undera lawthat limits the
 exemption to a particular dollar amount and the value ofthe property is determined to exceed that amount, your exemption would belimited
 to the applicable statutory amount.
  Parti:

  1. Which set of exemptions are you claiming? Check one only, even ifyour spouse is filing withyou.
            Youare claimingstateandfederal nonbankruptcyexemptions. 11 U. S.C. § 522(b)(3)
       D You are claiming federal exemptions. 11 U. S.C. § 522(b)(2)
  2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
       Briefdescription of the property and line on              Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
       Schedule A/B that lists this property                     portion you own
                                                                Copy the value from     Checkonly one boxfor each exemption.
                                                                Schedule A/B

       1914 NORTH 78TH GLEN Phoenix,                                 $165, 000. 00                               $41, 592. 00   Ariz- Rev- stat- § 33-1101(A)
       AZ 85035 Maricopa County
       Line from Schedule A/B: 1.1                                                      1-1 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit

       2018FORDCMAX                                                    $20, 000. 00                                     $0.00   Ariz- Rev- Stet- § 33-1125(8)
       Line from Schedule A/B: 3.1
                                                                                        D 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit

       BEDROOM FURNITURE $200: 1 BED,                                       $550.00                                 $550. 00    Ariz- R®v-stat- § 33-1123
       1 DRESSER, 1 NIGHT STAND
      LIVING ROOM FURNITURE $100:                                                       D 100%offairmarketvalue,upto
      COUCH                                                                                  any applicable statutory limit
      KITCHEN$50: POTS, PANS, PLATS,
      UTENSILS
      DINING ROOM FURNITURE $200:
      TABLE, 3 CHAIRS
      Line from Schedule A/B: 6.1

      32" TV
                                                                            $100.00                                 $100. 00    Ariz- Rev- stat- § 33-1123
      Line from Schedule A/B: 7.1
                                                                                        D
                                                                                             100% affair market value, up to
                                                                                             any applicablestatutory limit




OfficialForm 106C                                       ScheduleC:ThePropertyYouClaimas Exempt                                                            page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                    Best Case Bankruptcy
               Case 2:19-bk-12155-EPB                            Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                    Desc
                                                                 Main Document    Page 9 of 43
   Debtor 1     DARNELLE J. BERRY                                                                           Case number (if known)
       Brief description of the property and line on               Current value of the   Amount of the exemption you claim          Specific laws that allow exemption
        ScheduleA/Bthat lists this property                        portion you own
                                                                   Copy the value from    Check only one boxfor each exemption.
                                                                   Schedule A/B
       CLOTHING                                                                                                       $200. 00       Ariz- Rev- stat- § 33-1125(1)
                                                                            $200.00
       Line from Schedule A/B: 11.1
                                                                                          D 100%offairmarket value, upto
                                                                                               any applicable statutory limit

       CAPITALONE                                                                                                     $300. 00       Ariz- Rev- stat § 33-1126(A)(9)
                                                                            $300.00
       NAVY FEDERAL
       FIDELITY                                                                           D 100%offairmarket value, upto
       Line from Schedule A/B: 1 7.1                                                           any applicable statutory limit

       401(k): FIDELITY                                                   $1,600. 00                                $1,600. 00       Ariz- Rev- stat- § 9-931
       Line from Schedule A/B: 21.1
                                                                                          1-1 100%offairmarket value, upto
                                                                                              any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $170, 350?
       (Subject to adjustment on 4/01/22 and every 3 years afterthat for cases filed on or after the date of adjustment.)
              No

       D Yes.Didyouacquirethe propertycoveredbytheexemptionwithin1,215daysbeforeyoufiledthiscase?
              D      No
              D      Yes




OfficialForm 106C                                         ScheduleC: The PropertyYou Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                        Best Case Bankruptcy
              Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                       Desc
                                                                  Main Document   Page 10 of 43
      Fill in this information to identify your case:

      Debtor 1                   DARNELLE J. BERRY
                                 First Name                       Middle Name                      Last Name

      Debtor 2
     (Spouse if, filing)         First Name                       Middle Name                      Last Name


     United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

     Case number
     (if known)
                                                                                                                                                  C] Check if this is an
                                                                                                                                                     amended filing

 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15
 ^e-a-.^5?^^lf!e. ^? !^ate ?^p°SSJ?. le; lft.w° ma.lTied. peop'e arefilingtogether, both areequally responsible forsupplying correct information. Ifmore space
 i.s.'^e?_e^?°^y th,e Additionalpa9e.fillit out>numbertheentries,andattachittothisform. Onthetopofanyadditionalpages,writeyournameandcase
 .




 number (if known).
 1. Do any creditors have claims secured by your property?
            D No.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules. You have nothingelseto reportonthisform.
               Yes. Fill in all of the information below.
                    List All Secured Claims
                                                                                                               Column A               Column B                Column C
     2. List all secured claims. Ifa creditor has more than one secured claim, listthe creditor separately
     for each claim. If more than one creditor hasa particularclaim, list the othercreditors in Part2. As      Amount of claim        Value of collateral     Unsecured
     much as possible, list the claims in alphabetical order according to the creditor's name.                 Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
     2. 1    CMC MORTGAGE                              Describe the property that secures the claim:             $123,408. 00              $165, 000. 00                 $0.00
             Creditor's Name
                                                       1914 NORTH 78TH GLEN Phoenix,
                                                      IAZ85035 MaricopaCounty
             P. O. BOX 77404                           As of the date you file, the claim is: check all that
                                                       apply.
             EWING, NJ 08628                           D Contingent
             Number, Street, City, State & Zip Code        Unliquidated
                                                       D Disputed
  Who owes the debt? Check one.                        Natureof lien. Checkall thatapply.
        Debtor 1 only                                  D Anagreementyoumade(suchasmortgageorsecured
                                                            car loan)
  D Debtor2 only
  D Debtorland Debtor2 only          D Statutorylien(suchastaxlien,mechanic'slien)
  D Atleastoneofthedebtorsandanother D Judgmentlienfroma lawsuit
 a check. 'f-thisdaim relatestoa
    community debt
                                                           Other(includinga righttooffset)      MORTGAGE

 Date debtwas incurred 8-201 6                                  Last4 digits of account number         XXXX




Official Form 106D                                    Schedule D: Creditors WhoHave Claims Secured by Property                                                     page 1 of 2
SoftwareCopyright (c) 1996-2019Best Case, LLC -www.bestcase. com
                                                                                                                                                             Best Case Bankruptcy
                  Case 2:19-bk-12155-EPB                           Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                            Desc
                                                                   Main Document   Page 11 of 43
      Debtor 1 DARNELLEJ. BERRY                                                                               Case number (if known)
                 First Name                  Middle Name                     Last Name



  2.2     Santander Consumer
          USA                                            Describe the property that secures the claim:               $21, 655. 00          $20,000.00          $1, 655. 00
          Creditor's Name
                                                         2018FORDCMAX 1

          Bankruptcy Dept.
                                                      As of the date you file, the claim is: check all that
          P. O. Box 560284                            apply.
          Dallas, TX 75356-0284                          D Contingent
          Number, Street, City, State & Zip Code            Unliquidated
                                                         D Disputed
  Who owes the debt? Check one.                       Nature of lien. Checkall thatapply.
       Debtor 1 only                                  D An agreement you made(such asmortgage orsecured
                                                            car loan)
  D Debtor2 only
  D Debtor 1 and Debtor 2 only       D Statutory lien (such astax lien, mechanic's lien)
  D Atleastoneofthedebtorsandanother D Judgmentlienfroma lawsuit
  D Checkifthisclaimrelatestoa                             Other(includinga righttooffset) AUTO LOANSECURED
        community debt

  Date debt was incurred          6-201 8                      Last 4 digits of account number        XXXX




      Addthe dollarvalueofyourentries in ColumnA on this page.Writethatnumberhere:                                         $145,063.00
      Ifthis is the lastpageofyourform, addthe dollarvaluetotals from all pages.
      Write that number here:                                                                                              $145, 063. 00

  Part 2: List Others to Be^Notjtied for apebt That You Already Listed
  u_s^t-h^ Pa9eo"lyifyou haveothers to be notified aboutyour bankruptcy fora debtthat you already listed in Part 1. Forexample, ifa collection agency is
  .


  tixi n9toco"ect. from you fol"adebtyo"   to..    °we
                                                       e!se'.!isitthe creditor part 1, and then list the collection agency here. S'imiiarly, if'you have'
                                                            someo"e                          1"
                                                                                                                                                                 more
  thanone_creditorforanyofthedebtsthatyou listedin Part1, listtheadditionalcreditorshere.Ifyoudonot haveadditionaTpereons'tobenotii
  debts in Parti, do not fill out or submit this page.




OfficialForm106D                       AdditionalPageofScheduleD:CreditorsWhoHaveClaimsSecuredbyProperty                                                      page 2 of 2
SoftwareCopyright (c) 1996-2019Best Case, LLC -www.bestcase.com
                                                                                                                                                        Best Case Bankruptcy
              Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                        Desc
                                                                  Main Document   Page 12 of 43
      Fill in this information to identify your case:
      Debtor 1                 DARNELLEJ. BERRY
                               First Name                      Middle Name                       Last Name
      Debtor 2
   (Spouse if, filing)         First Name                      Middle Name                       Last Name


      United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                                         D   Check if this is an
                                                                                                                                                             amended filing

 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
 Beascompleteandaccurateaspossible.UsePart1 forcreditorswithPRIORITYclaimsandPart2 forcreditorswithNONPRIORITYclaims.Listtheotherpartyto
 any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
 ScheduleG: ExecutoryContractsand UnexpiredLeases(Official Form 106G). Do not includeanycreditorswith partially secured claimsthatare listed in
 ScheduleD: CreditorsWhoHaveClaimsSecured by Property. If more spaceis needed,copythe Partyou need, fill it out, numberthe entries inthe boxeson the
 left.AttachtheContinuationPagetothispage.Ifyou haveno informationto reportin a Part,do notfilethatPart.Onthetop ofanyadditionalpages,writeyour
 name and case number (if known).
  Part 1:           List All of Your PRIORIT/ Unsecured Claims
  1. Do any creditors have priority unsecured claims againstyou?
         D No. Goto Part2.
            Yes.
  2.     Listall ofyourpriority unsecuredclaims. Ifa creditorhasmore thanone priorityunsecuredclaim, listthecreditorseparatelyforeachclaim. Foreachclaim listed,
         identify whattype ofclaim it is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts As much as
         possible list the claims in alphabetical order according to the creditor's name. Ifyou have more than two priority unsecurecTclaims, fill out theContinuation Page of
         Part 1. If more than one creditor holdsa particularclaim, list the other creditors in Part 3.
         (Foran explanation of each type of claim, see the instructions for this form in the instruction booklet)
                                                                                                                        Total claim           Priority               Nonpriority
                                                                                                                                              amount                 amount
12.1           INTERNALREVENUESERVICE                                Last4 digits of account number XXXX                     $14, 348. 33           $14,348.33                     $0. 00
               Priority Creditor's Name
                                                                     Whenwas the debt incurred?              2012 - 2017
            _0gden UT 84201
               Number Street City State Zip Code                     As ofthe date you file, the claim is: Checkall that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                        Unliquidated
          D Debtor 2 only                                            D Disputed
          D Debtor1 andDebtor2 only                                  Type of PRIORITV unsecured claim:
          D At leastoneofthe debtorsandanother                       D Domesticsupportobligations
          D Checkifthisclaimisfora communitydebt                        Taxes and certain other debtsyou owethe government
         Is the claim subject to offset?                             D Claimsfordeathorpersonalinjurywhileyouwereintoxicated
               No
                                                                     D Other. Specify
          D Yes                                                                          2012-2017 TAXES

 Part 2:          List All of Your NONPRIORITY Unsecured Claims
 3. Doany creditors have nonpriority unsecured claims againstyou?
        D No.You have nothing to report inthispart. Submitthisform to the courtwithyourotherschedules.
           Yes.
 4.     List all ofyour nonprlority unsecured claims in the alphabetical order ofthe creditor who holds each claim. Ifa creditor has more than one nonpriority
        unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type ofclaim it is. Do not list claims already included in Part 1."Ifmore
        thanonecreditorholdsa particularclaim,listtheothercreditorsinPart3. 1fyouhavemorethanthreenonpriorityunsecuredclaimsfillouttheContinuationPageof
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC www. bestcase. com                                              35110                                                Best Case Bankruptcy


                    Case 2:19-bk-12155-EPB                        Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                                     Desc
                                                                  Main Document   Page 13 of 43
   Debtor1 DARNELLEJ. BERRY                                                                                Case number (if known)

   4.1       ACE CASH EXPRESSINC.                                      Last 4 digits of account number       XXXX                                           $500.00
             Nonpriority Creditor's Name
             626 N. FRNCHE RD. STE 1                                   Whenwas the debt incurred?            2019
             Buffalo, NY 14228
             Number Street City State Zip Code                         As of the dateyou file, the claim is; Checkall that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                       D Contingent
             D Debtor2 only                                                Unliquidated
             a Debtor 1 and Debtor 2 only                              D Disputed
             D At leastoneofthedebtorsandanother                       Type of NONPRIORITTunsecured claim:

             D Check ifthis claim isfora community                     D Studentloans
             debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                           report as priority claims
                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                        Other.Specify CREDIT

  4.2       AD ASTRA RECOVERYSERVICE                                   Last4 digits of account number        XXXX                                        $1, 300. 00
            Nonpriority Creditor's Name,
            7330 W. 33RDN. #118                                       When was the debt incurred?            2019
            Wichita, KS 67205
            NumberStreet City StateZip Code                           As ofthe date you file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                         D Contingent
            D Debtor 2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At leastoneofthedebtorsandanother                       Type of NONPRIORHYunsecured claim:
            D Check ifthis claim isfora community                     D Student loans
            debt                                                      D Obligations arisingoutofa separation agreement ordivorce thatyou did not
            Is the claim subjectto offset?                            report as priority claims
                No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                         Other. Specify SPEEDY CASH

 4.3       ADELANTEHEALTHCARE                                         Last 4 digits of account number       XXXX                                           $100.00
            Nonpriority Creditor's Name
            P.O. BOX 205449                                           Whenwas the debt incurred?            2019
            Dallas, TX 75320-5449
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D Atleastoneofthedebtorsandanother                         Type ofNONPRIORITY unsecured claim:

           D Check ifthis claim is fora community                     D Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           Dyes                                                          Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                Best Case Bankruptcy

               Case 2:19-bk-12155-EPB                             Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                   Desc
                                                                  Main Document   Page 14 of 43
   Debtor 1 DARNELLEJ. BERRY                                                                                Case number (ifknown)

 14.4 |      Afni                                                       Last 4 digits of account number       XXXX                                                   $200.00
             Nonpriority Creditor's Name
             P.O. Box 3517                                              When was the debt incurred?           2019
             Bloomin ton, IL 61702
             Number Street City State Zip Code                          As ofthe date you file, the claim is: Checkall that apply
             Who incurred the debt? Check one.

                  Debtor 1 only                                         D Contingent
             D Debtor 2 only                                                Unliquidated
             D Debtor 1 and Debtor 2 only                               D Disputed
             D At leastoneofthedebtorsandanother                        Type of NONPRIORIT/unsecured claim:

             D Check if this claim is for a community                   D Student loans
            debt                                                                           iing out or a separation agreement or divorce that vou did not
            Is the claim subject to offset?                            report as priority claims
                  No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                         Other Specify CENTURYLINK

  4.5       ALLIEDLLC/CNGOAXCSSF                                       Last 4 digits of account number        XX                                                  $5, 000. 00
            Nonpriority Creditor's Name
            7750 MONTGOMERY RD. STE 400                                When was the debt incurred?            2019
            Cincinnati, OH 45236
            Number Street City State Zip Code                          As of the dateyou file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor 1 and Debtor 2 only                               D Disputed
            D At leastoneofthedebtorsandanother                        Type of NONPRIORITYunsecured claim:
            D Check if this claim is fora community                    D Studentloans
            debt                                                       D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4.6        APOLLO GROUP INC.                                          Last 4 digits of account number       XXXX                                                   $700. 00
            Nonpriority Creditor's Name
            4615E. ELWOODST.                                           When was the debt incurred?           2019
            Phoenix, AZ 85040
            Number Street City State Zip Code                          As of the dateyou file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor 1 and Debtor 2 only                               D Disputed
            D At least one ofthe debtors and another                   Type of NONPRIORITy unsecured claim:

            D Check if this claim is for a community                   D Student loans
           debt                                                        D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                        Best Case Bankruptcy

               Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                           Desc
                                                                   Main Document   Page 15 of 43
   Debtor 1 DARNELLEJ. BERRY                                                                              Case number (if known)

  4.7       AXCESS FINANCIAL                                          Last4 digits of account number        XXXX                                            $4, 500. 00
            Nonpriority Creditor's Name
            7755 MONTGOMERYRD.                                        When was the debt incurred?           2019
            Cincinnati, OH 45236
            Number Street City State Zip Code                         As ofthe date you file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At leastoneofthe debtorsandanother                      Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                        D Student loans
            debt                                                      D Obligations arising out ofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                           report as priority claims
                  No                                                  D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other Specify CREDIT

  4.8       BANNER DELWEB HOSPITAL                                   Last4 digits of account number        XXXX                                            $1,000.00
            Nonpriority Creditor's Name
            14502 WEST MEEKERBLVD                                    When was the debt incurred?           2019
            Sun Ci West, AZ 85375
            Number Street City State Zip Code                        As ofthe date you file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor2 only                                               Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At leastone ofthedebtorsandanother                     Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                       D Student loans
           debt                                                      D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.9       Capital One Bank USA NA                                   Last 4 digits of account number       4571                                           $5,000.00
           Nonpriority Creditor's Name
           10700 CAPITAL ONE WAY                                     When was the debt incurred?           2019
           Glen Alien, VA 23060
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor2 only                               D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITYunsecured claim:
           D Checkifthisclaimisfora community                        D Studentloans
           debt                                                      D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                   Best Case Bankruptcy

               Case 2:19-bk-12155-EPB                            Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                      Desc
                                                                 Main Document   Page 16 of 43
  Debtor 1 DARNELLEJ. BERRY                                                                                  Case number (ifknown)

  4.1
  0          CASH TIME TITLE LOANS                                       Last4 digitsofaccountnumber XXXX                                            $2, 100. 00
             Nonpriority Creditor's Name
             2612 N. 16TH STREET                                        When was the debt incurred?            2019
             Phoenix, AZ 85006
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                          D Contingent
             D Debtor2 only                                                 Unliquidated
             D Debtor 1 and Debtor 2 only                                D Disputed
            D At least one of the debtors and another                   Type ofNONPRIORITY unsecured claim:
            D Check if this claim is for a community                     D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other. Specify CREDIT

  4.1
  1         CENTURYLINK                                                 Last4 digitsofaccountnumber XXXX                                               $200.00
            Nonpriority Creditor's Name
            PO BOX 660068                                               When was the debt incurred?           2019
            Dallas, TX 75266
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITYunsecured claim:

            D Check Ifthis claim is fora community                      D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other. Specify CREDIT

 4.1
 2          CITY OF ANAHEIM                                             Last4 digitsofaccountnumber XXXX                                               $200.00
            Nonpriority Creditor's Name
            C/0 PROFESSIONAL CREDIT                                     When was the debt incurred?           2019
            SERVICE
            P.O. BOX 7548
            SPRINGFIELD, OR 97475
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                Unliquidated
            a Debtor 1 and Debtor 2 only                                D Disputed
            D At least one ofthe debtors and another                    Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                    D Student loans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                           Other. Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 5 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


               Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                             Desc
                                                                    Main Document   Page 17 of 43
     Debtor 1 DARNELLEJ. BERRY                                                                              Case number (ifknown)

  4.1
  3          COMENITYBANK/BEALLS                                         Last4 digitsofaccountnumber XXXX                                                        $600.00
             Nonpriority Creditor's Name
             P.O. BOX 182789                                            When was the debt incurred?            2019
             Columbus, OH 43218
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                            D Contingent
             D Debtor 2 only                                                Unliquidated
             D Debtor1 andDebtor2 only                                  D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                    D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

  4.1
  4         COMENITYBANK/BEALLS                                         Last 4 digits of account number       XX                                                 $550. 00
            Nonpriority Creditor's Name
            P. O. BOX 182789                                            When was the debt incurred?           2019
            Columbus, OH 43218
            NumberStreet City StateZip Code                             As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

            D Check if this claim Is for a community                    D Student loans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

 4.1
 5          CONVERGENT OUTSOURCING                                      Last4 digitsofaccountnumber XXXX                                                        $200.00
            Nonpriority Creditor's Name
            800 SW 39TH ST.                                             When was the debt incurred?           2019
            Renton, WA 98057
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At least one ofthe debtors and another                    Type of NONPRIORIT/ unsecured claim:

            a Check if this claim is for a community                    D Student loans
           debt                                                         D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                              report as priority claims

               No                                                       D Debts to pension or profit-sharing plans, and other similar debts
            DYes                                                           Other.Specify COXCOMMUNICATIONS




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 15
Software Copyright (c) 1996-201 9 Best Case. LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

               Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                       Desc
                                                                    Main Document   Page 18 of 43
  Debtor 1 DARNELLEJ. BERRY                                                                              Case number (ifknown)

  4.1
            COX COMMUNICATION                                        Last4 digitsofaccountnumber XXXX                                                          $200. 00
            Nonpriority Creditor's Name
            P.O. BOX 78071                                           When was the debt incurred?            2019
            Phoenix, AZ 85062
            NumberStreet City State Zip Code                         As ofthe date you file, the claim Is; Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITYunsecured claim:

            D Checkif this claim is for a community                  D Studentloans
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                        Other. Specify CREDIT

 4.1
 7         Credit One Bank                                           Last4 digitsofaccountnumber XXXX                                                       $1, 300.00
           Nonpriority Creditor's Name
           P.O. Box 98873                                            When was the debt incurred?           2019
           Las Ve as, NV 89193-8873
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
           Dyes                                                          Other. Specify CREDIT

 4.1
 8         DEPT OF ED/ NAVIENT                                       Last4 digitsofaccountnumber XXXX                                                     $10, 800. 00
           Nonpriority Creditor's Name
           P.O BOX 9635                                              When was the debt incurred?           2019
           Wilkes Barre, PA 18773
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only
                                                                     D Contingent
           D Debtor2 only                                                Unliquidated

           D Debtor1 andDebtor2 only                                 D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim;
                                                                        Student loans
           D Check if this claim is for a community
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                     D Other.Specify
                                                                                          STUDENTLOANS




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy


              Case 2:19-bk-12155-EPB                             Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                        Desc
                                                                 Main Document   Page 19 of 43
 Debtor 1 DARNELLEJ. BERRY                                                                            Case number (ifknown)

4.1
9         ENHANCEDRECOVERYCORP                                    Last4 digitsofaccountnumber XXXX                                                         $500.00
          Nonpriority Creditor's Name
          P.O. BOX 57547                                          When was the debt incurred?           2019
          Jacksonville, FL 32241
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                       D Contingent
          D Debtor2 only                                             Unliquidated
          D Debtor1 and Debtor2 only                              D Disputed
          D At least one of the debtors and another               Type of NONPRIORITYunsecured claim:
                                                                  D Student loans
          D Checkifthis claim is for a community
          debt                                                    D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                      Other. Specify SPRINT

4.2                                                                                                                                                        $600.00
0         EOS CCA                                                 Last4 digits ofaccount number XXXX
          Nonpriority Creditor's Name
          P.O. BOX 981008                                         When was the debt incurred?           2019
          Boston, MA 02298
          Number Street City State Zip Code                       As of the date you file, the claim is: Checkall that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                       D Contingent
          D Debtor2 only                                             Unliquidated
          D Debtor 1 and Debtor 2 only                            D Disputed
          D At leastoneofthedebtorsandanother                     Type of NONPRIORITYunsecured claim:
          D Check if this claim is for a community                D Studentloans
          debt                                                    D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                      Other Specify VERIZONWIRELESS

4.2                                                                                                                                                     $1, 900. 00
 1        FIRST NATIONAL BANK TEXAS                               Last4 digits ofaccount number XXXX
          NonpriorityCreditor's Name
          P.O. BOX 909                                            When was the debt incurred?           2019
          Killeen, TX 76540
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                       D Contingent
          D Debtor 2 only                                            Unliquidated
          D Debtor 1 and Debtor 2 only                            D Disputed
          D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
                                                                  D Student loans
          D Check if this claim is for a community
          debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                  a Debtsto pensionor profit-sharingplans, andothersimilardebts
          D Yes                                                      Other.Specify CREDIT/MORETHAN ONEACCOUNT




OfficialForm 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 15
SoftwareCopyright(c) 1996-2019Besl Case, LLC- www.bestcase. com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-12155-EPB                          Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                          Desc
                                                            Main Document   Page 20 of 43
  Debtor 1 DARNELLEJ. BERRY                                                                               Case number (ifknown)

  4.2
  2         FNB OMAHA                                                Last4 digitsofaccountnumber XXXX                                                         $700. 00
            Nonpriority Creditor's Name
            1620 DODGESTREET                                         When was the debt incurred?            2019
            Omaha, NE68197
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                        D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type ofNONPRIORITYunsecured claim:

            D Check if this claim is fora community                  D Student loans
            debt                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
            a Yes                                                        Other. Specify CREDIT

 4.2
 3         GURSTEL LAW FIRM P. C.                                    Last 4 digits of account number       4571                                            $5, 000. 00
           Nonpriority Creditor's Name
           9320 E. RAINTREEDRIVE.                                    When was the debt incurred?            2019
           Scottsdale, AZ 85260
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that aoolv
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITYunsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      a Obligations arising out ofa separation agreement or divorce that you did not
           1s the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         OtherSpecify CAPITALONEBANKUSANA

 4.2
 4         LabCorp                                                   Last4 digitsofaccountnumber XXXX                                                        $100.00
           Nonpriority Creditor's Name
           P.O. Box 2240                                             When was the debt incurred?           2019
           Burlin ton, NC 27216-2240
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITVunsecured claim:
           D Check if this claim is for a community                  D Studentloans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                    Best Case Bankruptcy

              Case 2:19-bk-12155-EPB                             Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                       Desc
                                                                 Main Document   Page 21 of 43
  Debtor 1 DARNELLEJ. BERRY                                                                                 Case number (ifknown)

  4.2
  5          LCA Collections                                             Last 4 digits of account number       XXXX                                                $100.00
            Nonpriority Creditor's Name
             P.O. Box 2240                                              When was the debt incurred?            2019
             Burlin ton, NC 27216-2240
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                            D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                 D Disputed
            D At leastone ofthedebtorsandanother                        Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                    D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                              LABORATORY CORPORATION OF
            D Yes                                                           Other. Specify AMERICA


 4.2
 6          Mccarthy, Burgess & Wolff                                   Last4 digitsofaccountnumber XXXX                                                          $500.00
            Nonpriority Creditor's Name
            The MB&W Building                                           When was the debt incurred?           2019
            26000 Cannon Road
            Bedford, OH 44146
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            [-3 Debtor 1 and Debtor 2 only                              D Disputed
            D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimis fora community                         D Studentloans
            debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                             report as priority claims

                No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other.Specify JCPENNEY

 4.2
 7          Midland Funding LLC                                         Last4 digitsofaccountnumber XXXX                                                       $1, 300. 00
            Nonpriority Creditor's Name
           2365 NORTHSIDE DR. #300                                      When was the debt incurred?           2019
           San Die o, CA92108
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                     D Studentloans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other.Specify CREDIT ONE BANK




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy


               Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                        Desc
                                                                    Main Document   Page 22 of 43
 Debtor 1 DARNELLEJ. BERRY                                                                                Case number (ifknown)

 4.2
 8          PROFESSIONALCREDITSERVICE                                 Last4 digitsofaccountnumber XXXX                                                          $200.00
            Nonpriority Creditor's Name
            P.O. BOX 7548                                             When was the debt incurred?           2019
           SPRINGFIELD, OR 97475
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
            D Debtor 2 only                                               Unliquidated
            D Debtor1 and Debtor2 only                                D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            D Check ifthis claim is for a community                   D Student loans
           debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CITYOFANAHEIM

 4.2
           REAL TIME RESOLUTIONSINC.                                  Last4 digitsofaccountnumber XX                                                           $600.00
           Nonpriority Creditor's Name
           P.O. BOX 1259                                              When was the debt incurred?           2019
           Oaks, PA 19456
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor1 and Debtor2 only                                 D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITYunsecured claim:
           D Checkifthis claim is for a community                     D Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                         OtherSpecify UNIVERSITYOFPHOENIXINC.

I4-3       RESOLVE INC.                                               Last4 digitsofaccountnumber XXXX                                                      $1, 000. 00
!o
           Nonpriority Creditor's Name
           1395 N. HAYDEN ROAD                                        When was the debt incurred?           2019
           Scottsdale, AZ 85257
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
                                                                      D Student loans
           D Checkif this claim is for a community
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

               No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other.Specify BANNERDELE.WEBB




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                     Besl Case Bankruptcy

             Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                         Desc
                                                                 Main Document   Page 23 of 43
     Debtor 1 DARNELLEJ. BERRY                                                                              Case number (ifknown)

     4.3
             RMA RECOVERYGROUP                                          Last4 digitsofaccountnumber XXXX                                                      $500.00
             Nonpriority Creditor's Name
             626 N FRENCH RD STE 1                                      When was the debt incurred?           2019
             Buffalo, NY 14228
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                        D Contingent
             D Debtor2 only                                                 Unliquidated
             D Debtor 1 and Debtor 2 only                               D Disputed
             D At leastoneofthedebtorsandanother                        Type of NONPRIORITi' unsecured claim:

             D Checkifthisclaimisfora community                         D Student loans
             debt                                                       D Obligations arising outofa separation agreement ordivorce thatyou didnot
             Is the claim subject to offset?                            report as priority claims
                 No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                         Other. Specify ACE CASH EXPRESS

     4.3
     2      Santander Consumer USA                                     Last4 digits of account number        XXXX                                        $21, 700. 00
             Nonpriority Creditor's Name
            Bankruptcy Dept.                                           When was the debt incurred?           2019
            P.O. Box 560284
            Dallas, TX 75356-0284
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed .
            D At least one ofthe debtors and another                   Type of NONPRIORITY unsecured claim:

            D Check ifthis claim is fora community                     D Studentloans
            debt                                                       D Obligations arising outofa separation agreement or divorce thatyou didnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT


\r          SPEEDYCASH                                                 Last 4 digits of account number       XXXX                                         $1, 300.00
            Nonpriority Creditor's Name
            7330W. 3RDST. N. STE118                                    When was the debt incurred?           2019
            Wichita, KS 67205
            Number Street City State Zip Code                          As of the date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
           D Debtor2 only                                                  Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D Atleastoneofthedebtorsandanother                          Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is fora community                      D Student loans
           debt                                                        D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           Dyes                                                           Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy

               Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                    Desc
                                                                   Main Document   Page 24 of 43
 Debtor 1 DARNELLEJ. BERRY                                                                           Case number (ifknown)

4.3
4         Sprint                                                 Last4 digitsofaccountnumber XXXX                                                        $500.00
          Nonpriority Creditor's Name
          PCS Customer Solutions                                 When was the debt incurred?           2019
          P.O. Box 8077
          London, KY 40742
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
          D Debtor 2 only                                           Unliquidated
          D Debtor 1 and Debtor 2 only                           D Disputed
          D At least one of the debtors and another              Type of NONPRIORmrunsecured claim:
                                                                 D Student loans
          D Checkifthis claim is for a community
          debt                                                   D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

              No                                                 D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     Other.Specify CREDIT

4.3
 5        SYNCB/JC PENNYS                                        Last4 digitsofaccountnumber XXXX                                                        $500.00
          Nonpriority Creditor's Name
          P.O. BOX 965036                                        Whenwas the debt incurred?            2019
          Orlando, FL 32896
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

             Debtor 1 only                                       D Contingent
          D Debtor 2 only                                           Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          D At leastone ofthedebtorsandanother                   Type of NONPRIORIT/unsecured claim:
                                                                 D Student loans
          D Checkifthis claim is fora community
          debt                                                   D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subjectto offset?                         report as priority claims

             No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     Other. Specify CREDIT

4.3                                                                                                                                                      $600.00
          University of Phoenix                                  Last4 digits ofaccount number XX
          Nonpriority Creditor's Name
          471OE. Ellwood Street                                  When was the debt incurred?           2019
          Phoenix, AZ 85040
          NumberStreet City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

             Debtor 1 only                                       D Contingent
          D Debtor 2 only                                           Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          a At leastone ofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:
                                                                 D Student loans
          D Checkifthis claim is for a community
          debt                                                   D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

             No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     Other.Specify CREDIT




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 15
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                    Best Case Bankruptcy

            Case 2:19-bk-12155-EPB                         Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                         Desc
                                                           Main Document   Page 25 of 43
 Debtor 1 DARNELLEJ. BERRY                                                                            Case number (if known)


 4.3
 7          Verizon Wireless                                      Last4 digitsofaccountnumber XXXX                                                              $600.00
            Nonpriority Creditor's Name
            P.O. BOX 26055                                        When was the debt incurred?           2019
            Minnea olis, MN 55426
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                     D Contingent
            D Debtor 2 only                                           Unliquidated
            D Debtor 1 and Debtor 2 only                          D Disputed
            D At least one of the debtors and another             Type of NONPRIORIT/ unsecured claim:

            D Check if this claim is fora community               D Student loans
            debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                       report as priority claims
               No                                                 D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                     Other. Specify CREDIT

 4.3
 8          WF/AMERICANFURNITURE                                  Last4 digitsofaccountnumber XXXX                                                           $1, 900. 00
            Nonpriority Creditor's Name
            P.O. BOX 14517                                        When was the debt incurred?           2019
            Des Moines, IA 50306
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                      D Contingent
            D Debtor2 only                                            Unliquidated
            D Debtor 1 and Debtor 2 only                          D Disputed
            D At least one of the debtors and another             Type of NONPRIORITYunsecured claim:
            D Checkifthis claim is for a community                D Studentloans
            debt                                                  D Obligations arising out ofa separation agreement or divorce that you did not
            Is the claim subject to offset?                       report as priority claims

               No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                    Other. Specify CREDIT

4.3
            ZALE/CBNA                                             Last4 digitsofaccountnumber XXXX                                                             $900. 00
            Nonpriority Creditor's Name
            P.O. BOX 6497                                         When was the debt incurred?           2019
            Sioux Falls, SD 57117
            Number Street City State Zip Code                     As ofthe dateyou file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                      D Contingent
            D Debtor 2 only                                          Unliquidated
            D Debtor 1 and Debtor 2 only                          D Disputed
            D At leastoneofthedebtorsand another                  Type of NONPRIORITY unsecured claim:

            D Checkifthis claim is for a community                D Student loans
            debt                                                  D Obligations arising out ofa separation agreement or divorce thatyou did not
            Is the claim subject to offset?                       report as priority claims

               No                                                 D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                    Other. Specify CREDIT

 Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
     is tryingto collectfrom you fora debtyou oweto someoneelse, listthe originalcreditorin Parts 1 or 2, then listthe collection agencyhere.Similarly, ifyou
     have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
     notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each T            e of Unsecured Claim

Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 14 of 15
SoftwareCopyright (c) 1996-2019Best Case, LLC -www.bestcase.com                                                                                         Bes! Case Bankruptcy


              Case 2:19-bk-12155-EPB                         Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                           Desc
                                                             Main Document   Page 26 of 43
   Debtor 1 DARNELLEJ. BERRY                                                                             Case number (ifknown)

 6. Total the amounts ofcertaintypes of unsecuredclaims. This information is forstatistical reporting purposes only. 28 U. S.C. §159. Addthe amountsforeach
     type of unsecured claim.

                                                                                                                            Total Claim
                         6a.   Domestic support obligations                                                ea.                             0.00
           Total
       claims
   from Part 1           6b. Taxes and certain otherdebts you owe the government                           6b.                       14, 348. 33
                         6c. Claims for death or personal injury while you were intoxicated                6c.                             0. 00
                         6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.                             0.00

                         6e.   Total Priority. Add lines 6a through 6d.                                    6e.                       14,348. 33

                                                                                                                           Total Claim
                         6f.   Student loans                                                              6f.                        10,800.00
          Total
       claims
   from Part 2          6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                      69-                              0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts          6h.                              0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                               here.                                                                                                 64, 650. 00

                        6j.    Total Nonpriority.Add lines 6f through6i.                                  6j.                        75, 450. 00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                 Best Case Bankruptcy

              Case 2:19-bk-12155-EPB                             Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                    Desc
                                                                 Main Document   Page 27 of 43
   Fill in this information to identifyyour case:
   Debtor 1                     DARNELLEJ. BERRY
                                First Name                         Middle Name              Last Name

   Debtor 2
   (Spouse if, filing)          First Name                         Middle Name ~            Last Name


   United States Bankruptcy Court for the:                   DISTRICTOFARIZONA

  Case number
  (ifknown)                                                                                                                            D Checkifthisisan
                                                                                                                                          amended filing


 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
 Beas completeandaccurateas possible.Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrect
 information.Ifmorespaceis needed,copytheadditionalpage,fill it out, numbertheentries, andattach it to thispage.' Onthetopofany
 additional pages, write your name and case number (if known).

 1.       Do you have any executory contracts or unexpired leases?
             No. Checkthis boxandfile thisformwiththe courtwithyourotherschedules. You havenothingelseto reporton thisform.
          D Yes. Fillinalloftheinformation beloweven ifthecontactsofleasesarelistedon ScheduleA/B:Property(OfficialForm 106A/B).
 2. Listseparatelyeachpersonorcompanywithwhomyou havethecontractorlease.Thenstatewhateachcontractor leaseisfor(for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples
          and unexpired leases.


           Person or company with whom you have the contract or lease                         State whatthe contract or lease is for
                               Name, Number, Street, City, State and ZIP Code
   2. 1                                                                                 ---.._-_- ---_-__^-_--
            Name



            Number          Street


            City                                         State             - 'ZIPCwie

            Name



            Number          Street


            citY --- - ___ _                            State                   -zTPCode-
   2. 3 "      --------- -----==-m"="-aa--
            Name


            Number          Street


          _ City         __. _.. ___, __, __________ State                      ZIP Code"
  2.4
            Name


            Number          Street


           City                                         State      --ZIPCodT
  2. 5                                                 - - - ^-- -^^-, ==_"_="
           Name



           Number           Street


           City                                         State               -ZIPCode"




Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com
                                                                                                                                                 Best Case Bankruptcy
                Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                             Desc
                                                                     Main Document   Page 28 of 43
   Fill in this information to identify your case:


                              First Name                         Middle Name          Last Name

   Debtor 2
   (Spouse if. filing)        First Name                         MiddleName           Last Name


   United States Bankruptcy Court forthe:                 DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                             D Check if this is an
                                                                                                                               amended filing

  Official Form 106H
  Schedule H: Your Codebtors                                                                                                                     12/15

 Codebtors are people orentities whoare also liable foranydebts you may have. Beas complete and accurate as possible. Iftwo married
 ^(?P^e.?rT-f^g. ^<Lge_t!^er'-b^t!1_arJE e?u?lly responsible
                                                '
                                                       for supplying correct information. If more space is needed', copy'the Additional'Page,
 fill itout, andnumbertheentries intheboxesontheleft. AttachtheAdditionalPagetothis page.Onthetopofany-AdditionaTpaaes~wri'te~
 your name and case number (if known). Answer every question.                                     ~     ' "         -".---. '-----. "a---'

          1. Do you have any codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor.
              No
          D Yes

          2"-withinthe last 8years'. haveyou .lived i" a communityproperty state orterritory? (Community property states andterritories include
          Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington, andWisconsin.)
              No. Go to line 3.
          D Yes.Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

        3"^ ^LI,rr!."-!^i!t-a!l-of-y.<L"/_codTb!:?.r^ .Donot includeyourspouseasa codebtorifyourspouse isfilingwithyou. Listthepersonshown
          in line2 againasa codebtoronlyiHhatpersonisa guarantororcosigner.Makesureyou havelistedthecreditoron'Schedule'D"{6fficis
          Form1.06D)'sched"le E/F(official Form 106E/F), orSchedule G (Official Form 106G). UseSchedule D, Schedule'E/F, or'ScheduIeG'to fill
          out Column 2.

                 Column 1: Your codebtor
                 Name, Number, Street, City, StateandZIP Code
                                                                                                      Column 2: The creditor to whom you owe the debt
                                                                                                      Check all schedules that apply:
    .   3.1                                                                                           D ScheduleD, line
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                   Number
                   City                                  State                       ZIP Code



        3.2                                                                                           D Schedule D, line
                   Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number            Street
                 City                                   State                        ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                         Page 1 of 1
                                                                                                                                       Best Case Bankruptcy
                Case 2:19-bk-12155-EPB                            Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                       Desc
                                                                  Main Document   Page 29 of 43
  Fill in this information to identi      our case:

  Debtor 1                        DARNELLEJ. BERRY

  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

  Case number                                                                                         Check if this is:
  (If known)
                                                                                                       D An amended filing
                                                                                                       D A supplementshowingpostpetitionchapter
                                                                                                          13 income as ofthe following date:
  Official Form 1061                                                                                      MM /DD/YYYY
  Schedule I: Your Income                                                                                                                        12/15
 Be as complete and accurate as possible. Iftwo married people are filing together (Debtor 1 and Debtor 2), both are equally responsiblefor
 supplyingcorrectinformation.Ifyouaremarriedandnotfilingjointly, andyourspouseis livingwithyou, includeinformationaboutyour
 spouse. Ifyou are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
 attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
 Parti:                 Describe Empjoyment^
  1      Fill in your employment
         information.                                                 Debtor 1                              Debtor 2 or non-filing spouse
         If you have more than one job,                                     Employed                         D Employed
         attach a separate page with             Employment status
         information about additional                                 D Not employed                         D Notemployed
        employers.
                                                                      CUSTOMERSERVICE
        Include part-time, seasonal, or          Occupation           REPRESENTATIVE
        self-employed work.
                                                 Employer's name      CENLAR
        Occupation may include student
        or homemaker, if it applies.             Employer's address



                                                 How long employed there?        3 YEARS
 Part 2;                Give Details About hflpnthly Income

Estimatemonthly incomeasofthedateyoufilethisform. Ifyouhavenothingto reportforanyline,write$0inthespace. Includeyournon-filii
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                    For Debtor 1          For Debtor 2 or
                                                                                                                          non-filing spouse
        List monthly gross wages, salary, and commissions (before all payroll
        deductions). Ifnot paid monthly, calculatewhatthe monthlywagewouldbe.              2. $          3, 413. 00       $             N/A

 3.     Estimate and list monthly overtime pay.                                            3. +$              0.00        +$            N/A

 4.     Calculate gross Income. Add line 2 + line 3.                                       4. I $      3,413. 00              $      N/A




Official Form 1061                                                  Schedule I: Your Income
                Case 2:19-bk-12155-EPB                    Doc 7 Filed 09/24/19         Entered 09/25/19 12:09:37                       Descpage 1
                                                          Main Document      Page 30 of 43
  Debtor 1    DARNELLEJ. BERRY                                                                             Case number {if known)



                                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                                    non-filing spouse
        Copy line 4 here                                                                          4.        $^        3,413. 00     T              N/A
  5.    List all payroll deductions:
       5a.       Tax, Medicare, and Social Security deductions                                    5a.       $           853. 00     $                N/A
       5b        Mandatory contributions for retirement plans                                     5b.       $              0.00     s                N/A
       5c.       Voluntary contributions for retirement plans                                     5c.       $              0.00     $                N/A
       5d.       Required repayments of retirement fund loans                                     5d.       $-             0.00     $'               N/A
       5e.       Insurance                                                                        5e.       $-          125.00      $                N/A
       5f.       Domestic support obligations                                                     5f.       $              0. 00    $                N/A
       5g.       Union dues                                                                       5g.       $              0.00   $~                 N/A
       5h.       Other deductions. Specify:                                                       5h.+ $                   0.00 + $~                 N/A
  6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                             6.       $            978. 00     $                N/A
  7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                        7.       $          2, 435.00     $                N/A
  8    List all other income regularly received:
       8a. Net income from rental property and from operating a business,
                 profession, or farm
              Attach a statement for each property and businessshowinggross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                              8a.      $               0.00     $                N/A
       Sb.       Interest and dividends                                                           Sb.      $-              0. 00    s                N/A
       8c.       Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                                8c.      $               0.00     $                N/A
       8d.    Unemployment compensation                                                           8d.      $               0. 00    $                N/A
       8e.    Social Security                                                                     Be.      $'              0.00     $                N/A
       8f.    Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                        8f. $                        0.00     $               N/A
       8g.    Pension or retirement income                                                    8g. $                        0.00     $               N/A
       8h.    Other monthly income. Specify:                                                  8h.+ $                       0. 00 + $~               N/A

 9. Addall otherincome. Add lines8a+8b+8c+8d+8e+8f+8g+8h.                                     9. ,$                        0.00 {   $                Wfa

 10. Calculate monthly income. Add line 7 + line 9.                                         10.        $         2, 435. 00 +!$          N/Ai   -



                                                                                                                                                           2,435.00
       Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11 Stateall other regularcontributionsto theexpensesthatyou list in ScheduleJ.
    Includecontributionsfrom an unmarried partner, members ofyour household,yourdependents, your roommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                           11.   +$                0.00

 12 ^?.d t??eamount in the last column of line 10to theamount in line 11. The result isthe combined monthly income.
       Writethatamounton the Summaryof Schedulesand StatisticalSummaryofCertain Liabilitiesand Related Data, if it
       applies                                                                                                                            12.   $          2,   435^p0j
                                                                                                                                                Combined
                                                                                                                                                monthly income
 13. Do you expect an increase or decrease within the yearafter you file this form?
                  No.
       D         Yes. Explain:




Official Form 1061
             Case 2:19-bk-12155-EPB                    Doc 7 Filed 09/24/19
                                                                 Schedule           Entered 09/25/19 12:09:37
                                                                          I: Your Income                                                            Descpage 2
                                                       Main Document      Page 31 of 43
  Fill in this information to identify your case:

  Debtor 1               DARNELLE J. BERRY                                                                   Check if this is:
                                                                                                             D An amended filing
  Debtor 2
                                                                                                             D A supplement showingpostpetition chapter
  (Spouse, if filing)                                                                                              13 expenses as of the following date:

  United States Bankruptcy Courtfor the: DISTRICTOF ARIZONA                                                        MM / DD / YYYY

  Case number
  (If known)



  Official Form 106J
  Schedule J: Your Expenses                                                                                                                                  12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for suppTying'correct
  information.Ifmorespaceis needed,attachanothersheetto thisform.Onthetopofanyadditionalpages,writeyournameandcase
  number (if known). Answer every question.

  Part          Describe Your Household
          ' this a joint case?
             No. Go to line 2.
         D Yes. Does Debtor 2 live in a separate household?
                  D No
                  D Yes. Debtor2 mustfileOfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2       Do you have dependents?            No
         Do not list Debtor 1 and        D Yes.     Fil1 out this information for   Dependent's relationship to       Dependent's        Does dependent
         Debtor 2.                                  each dependent.....             Debtor 1 or Debtor 2              age                live with you?
         Do not state the                                                                                                                D No
         dependents names.
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         a Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
 3.      Do your expenses include                   No
         expenses of people other than
         yourself and your dependents?           D Yes

               estimate Your Ongoing Monthly Expenses
 Es^'"lateyou<'exPensesasofyourbankruptcyfilingdateunlessyouareusingthisformasa supplementm~aChapter13casetoreporT
 expenses as of a date after the bankruptcy is filed. Ifthis is a supplemental Schedule J, check the box at the top ofthe form and filFin'the
 applicable date.

 Includeexpensespaidforwith non-cashgovernment assistanceifyou know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                     Your expenses

 4.      The rental or home ownership expenses for your residence. Include first mortgage
         payments and any rentforthe ground or lot.                                                         4. $                             883.00
         If not included in line 4:

      4a.      Real estate taxes                                                                           4a. $                                 0.00
      4b.      Property, homeowner's, or renter's insurance                                                4b. $                                 0.00
      4c.      Home maintenance, repair, and upkeep expenses                                               4c. $                              75. 00
      4d.      Homeowner's association or condominium dues                                                 4d. $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5. $                               0.00




Official Form 106J                                                   ScheduleJ: Your Expenses                                                              page 1
            Case 2:19-bk-12155-EPB                       Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                        Desc
                                                         Main Document   Page 32 of 43
  Debtor 1      DARNELLEJ. BERRY                                                                         Case number (if known)

  6.  Utilities:
      6a. Electricity, heat, natural gas                                                                      6a.                                     50.00
      6b. Water, sewer, garbage collection                                                                    6b.                                     40. 00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c.                                     50.00
      6d. Other. Specify:                                                                                     6d.                                     0.00
  7. Food and housekeeping supplies                                                                            7.                                   200.00
  8. Childcare and children's education costs                                                                  8.                                      0. 00
  9. Clothing, laundry, and dry cleaning                                                                       9.                                     29. 00
  10. Personal care products and services                                                                     10.                                     50.00
  11. Medical and dental expenses                                                                             11.                                      0. 00
  12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                            12.                                   300.00
  13. Entertainment, clubs, recreation, newspapers, magazines,and books                                       13.                                   200.00
  14 Charitablecontributions and religious donations                                                          14.                                      0.00
  15. Insurance.
        Do not include insurancedeductedfrom your pay or included in lines4 or 20.
        15a.    Life insurance                                                                               15a.                                      0.00
        15b.    Health insurance                                                                             15b.                                      0. 00
        15c.    Vehicle insurance                                                                            15c.                                   110.00
        15d. Other insurance. Specify:                                                                       15d.                                      0. 00
  16. Taxes. Do not include taxes deducted from your pay or included in lines 4-or2d7
     Specify:                                                                                                 16. $                                    0.00
 "7. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                         17a.                                   550. 00
     17b. Car payments for Vehicle 2                                                                         17b.                                     0.00
     17c. Other. Specify:                                                                                    17c.                                     0.00
     17d. Other. Specify:                                                                                    17d.                                      0.00
 18. Your payments of alimony, maintenance, and support that you did not report as^
     deductedfrom your payon line 5, ScheduleI, YourIncome(OfficialForm 1061). 18.
                                                                               18 $                                                                    0.00
 19. Otherpaymentsyou maketo support others who do not live withyou. $                                                                                 0.00
     Specify:                                                                             19.
 20. Other real property expenses not included in lines 4 or 5 of this iormoron^Schedule I: Your Income.
     20a. Mortgageson other property                                                    20a. S                                                         0. 00
     20b. Real estate taxes                                                             20b. $                                                         0.00
     20c. Property, homeowner's, or renter's insurance                                  20c. $                                                         0.00
     20d. Maintenance, repair, and upkeep expenses                                      20d. $                                                         0.00
     20e. Homeowner's association or condominium dues                                   20e. $                                                        0.00
 21. Other: Specify:                                                                      21. +$                                                      0. 00
 22.   Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                                           2, 537. 00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                                        2, 537.00
 23. Calculate your monthly net income.
       23a. Copy line 12 (your combinedmonthly income) from Schedule I.                                     23a. $                               2, 435. 00
       23b. Copy your monthly expenses from line 22c above.                                                 23b. -$                              2, 537.00
       23c. Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                       23C.                                  -102.00
 24.   Doyou expectan increaseor decreasein your expenseswithinthe yearafteryou filethis form?
       For example, do you expect to finish paying foryour car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
          No.
       D Yes.             i Explainhere:




Official Form 106J                                                  ScheduleJ: Your Expenses                                                                      page 2
          Case 2:19-bk-12155-EPB                        Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                               Desc
                                                        Main Document   Page 33 of 43
  Fill in this information to identify your case:

  Debtor 1                    DARNELLEJ. BERRY
                              First Name                     Middle Name              Last Name

  Debtor 2
  (Spouse if, filing)         First Name                     Middle Name                  Nam


  United States Bankruptcy Courtforthe:                DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                   D Check if this is an
                                                                                                                                     amended filing



 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                         12/15

Iftwo married people are filing together, both are equally responsible for supplying correct information.

You mustfile this form wheneveryoufile bankruptcy schedulesoramendedschedules. Makinga falsestatement, concealing property, or
obtainingmoneyor property by fraud in connectionwitha bankruptcy case can result in fines upto $250,000, or imprisonmentfor upto 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                        Sign Below


         Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         D       No
                 Yes. Name of person         SHERI A. BARRIOS                                                    Attach Bankruptcy Petition Preparer'sNotice,
                                                                                                                 Declaration, and Signature(Official Form 119)


       Under pepqlty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they ^r^true and correct.


               DARNELLEJ. BERRY                                                          Signature of Debtor 2
               Signature of Debtor 1

               Date Septem ber 20, 2019                                                   Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                              Best Case Bankruptcy




                Case 2:19-bk-12155-EPB                          Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                 Desc
                                                                Main Document   Page 34 of 43
  Fill in this information to identify your case:

  Debtor 1                 DARNELLEJ. BERRY
                           First Name                     Middle Name

  Debtor 2
  (Spouse if, filing)      First Name                     Middle Name                Last Name


  United States Bankruptcy Courtforthe:             DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                D Check if this is an
                                                                                                                                  amended filing



 Official Form 108
 Statement of Intention for Individuals Filin Under Chapter 7                                                                                        12/15

 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
 You mustfilethisformwiththecourtwithin30daysafteryoufileyourbankruptcypetitionor bythedatesetforthemeetingofcreditors,
        whicheverisearlier, unlessthecourtextendsthetimeforcause.Youmustalsosendcopiestothecreditorsandlessorsyoulist
               on the form

 Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

 Beas complete and accurate as possible. Ifmorespace is needed, attach a separate sheetto this form. Onthetop ofany additional pages,
               writeyour nameand case number(if known).                                                               -   ---r --., ----i-a-,
  Part 1        List Your Creditors Who Have Secured Claims

 1 Foranycreditorsthatyou listed in Part1 ofScheduleD:CreditorsWhoHaveClaimsSecuredby Property(OfficialForm106D),fill inthe
   information below.                                                                                            '   -,---,, --.. -.... -"
    Identify the creditor and the property that is collateral           What do you intend to do with the property that        Did you claim the property
                                                                        secures a debt?                                        as exempt on Schedule C?


    Creditor's          CMG MORTGAGE                                    D Surrender the property.                              D No
    name:
                                                                        D Retain the property and redeem it.
                                                                        D Retain the property and enter into a                   Yes
    Description of 1914 NORTH 78TH GLEN                                    Reaffirmation Agreement.
    property       Phoenix, AZ 85035 Maricopa
                                                                           Retain the property and [explain]:
    securing debt: COU"ty                                                CONTINUETO MAKE REGULAR
                                                                        PAYMENTS


    Creditor's Santander Consumer USA                                                                                          D No
                                                                          Surrenderthe property.
    name:
                                                                        D Retain the property and redeem it.
                                                                        D Retainthe property andenter into a                     Yes
    Description of 2018 FORDCMAX                                           Reaffirmation Agreement.
    property                                                            D Retainthe propertyand[explain]:
    securing debt:


               List Your U nexpired Personal P roperty Leases
r_OLa-n=LU-n^I!!'?_d.Pe. rso"J!1^ProPerty lease that you listed in Schedule G: executory Contracts ancTunexpiredTeases (Official Form 106G)7fiiF
!I1-tl1li."f^r-IT1?ti-on-below- D.° n?t Iist rea!estate leases- Unexpired leases are leases that are still in effect; the lease penodhasnotyet'endect'
Youmayassumean unexpiredpersonalproperty lease ifthetrusteedoesnotassumeit. 11 U.S.C.§ 365(p)(2).
 Describe your unexpired personal property leases                                                                         Will the lease be assumed?


OfficialForm 108                                     StatementofIntentionforIndividualsFilingUnderChapter 7                                             page 1
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                             Best Case Bankruptcy



                Case 2:19-bk-12155-EPB                       Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                Desc
                                                             Main Document   Page 35 of 43
  Debtor 1      DARNELLEJ. BERRY                                                                Case number [ifknown)



  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Lessor's name:
                                                                                                                        D No
  Description of leased
  Property:
                                                                                                                        D Yes

  Part 3:     Sign Below

 Underpenalty of perjury, I declarethat I haveindicatedmy intentionaboutany
property h t is subject to an unexpired leas


       DAR ELLEJ. BERRY
                       MiUL
                                                                                  Signature of Debtor 2
       Signature of Debtor 1


       Date        September 20, 2019                                          Date




OfficialForm 108                                     Statementof Intentionfor IndividualsFilingUnderChapter 7                               page 2
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestaase.com
                                                                                                                                Best Case Bankruptcy



             Case 2:19-bk-12155-EPB                         Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                      Desc
                                                            Main Document   Page 36 of 43
 Fill in this information to identify your case:

 Debtor 1                    DARNELLEJ. BERRY
                             First Name                      Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name                  Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                C3 Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
       D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stetes and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
       D      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you haveany income from employment or from operating a business during this year or the two previous calendaryears?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D      No
              Yes. Fill in the details.

                                                    Debtor 1                                                       Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                  Wages, commissions,                       $27, 304. 00      D Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                    bonuses, tips

                                                    D Operating a business                                         D Operatinga business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankmptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-12155-EPB                           Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                         Desc
                                                               Main Document   Page 37 of 43
  Debtor 1      DARNELLEJ. BERRY                                                                        Case number (ifknown)



                                                   Debtor 1                                                   Debtor 2
                                                   Sources of income              Gross income                Sources of income             Gross income
                                                   Check all that apply.          (before deductions and      Check all that apply.         (before deductions
                                                                                  exclusions)                                               and exclusions)
  For last calendar year:                            Wages, commissions,                    $33,700.00        D Wages,commissions,
  (January 1 to December 31, 2018)                                                                            bonuses, tips
                                                   bonuses, tips
                                                   D Operating a business                                     D Operatinga business

  For the calendar year before that:                 Wages, commissions,                    $47, 865. 00      D Wages, commissions,
  (January 1 to December 31, 2017 )                                                                           bonuses, tips
                                                   bonuses, tips
                                                   D Operating a business                                     D Operating a business


5.     Did you receive any other income during this year or the two previous calendar years?
       Include income regardless ofwhether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
       and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
       D     Yes. Fill in the details.

                                                  Debtor 1                                                    Debtor 2
                                                  Sources of income               Gross income from           Sources of income             Gross income
                                                  Describe below.                 each source                 Describe below.               (before deductions
                                                                                  (before deductions and                                    and exclusions)
                                                                                  exclusions)

 Part 3:      List Certam PaymentsYoy^Made^ieforeYou Filed for Bankruptc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debtsare defined in 11 U.S.C. § 101(8)as"incurred byan
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825*or more?
                     1-1 No.      Go to line 7.
                         Yes      Listbeloweach creditorto whomyou paida total ofS6,825*or more in one or more paymentsandthetotal amountyou
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.      Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyou paida totalof$600ormoreandthetotal amountyoupaidthatcreditor. Donot
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                             Dates of payment          Total amount        Amount you         Was this payment for.
                                                                                                 paid            still owe




OfficialForm 107                                     Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                         page 2
Software Copyright (c) 1998-2019 Best Case, LLC-www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:19-bk-12155-EPB                           Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                   Desc
                                                             Main Document   Page 38 of 43
  Debtor 1        DARNELLEJ. BERRY                                                                              Case number (ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insidersinclude your relatives; any general partners; relatives ofany general partners; partnerships ofwhich you are a general partner; corporations
       of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
       a business you operate as a sole proprietor. 11 U.S. C. § 101. Include payments for domesticsupport obligations, such as child support and
       alimony.

              No
       D      Yes. List all payments to an insider.
        Insider's Name and Address                                      Dates of payment         Total amount          Amount you       Reason for this payment
                                                                                                            paid            still owe

       Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

              No
       D      Yes. List all payments to an insider
        Insider's Name and Address                                      Dates of payment         Total amount          Amount you       Reason for this payment
                                                                                                            paid            still owe   Include creditor's name

 Part 4:       Identify Legal ActipnsLRepossessions, and Forec[qsyres

9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       a     No
             Yes. Fill in the details.

        Case title                                                      Nature of the case      Court or agency                         Status of the case
        Case number
        CAPITAL ONE BANK USA, N.A.                                      CIVIL                   COUNTRY MEADOWS                         D Pending
        CC2018-264571                                                                           JUSTICE COURT                           D On appeal
                                                                                                10420W. VANBURENST.                     D Concluded
                                                                                                STE. 100
                                                                                                Avondale, A2 85323

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
       Check all that apply and fill in the details below.

             No. Go to line 11.
       D     Yes. Fill in the information below.
       Creditor Name and Address                                    Describe the Property                                        Date                        Value of the
                                                                                                                                                                property
                                                                    Explain what happened

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment becauseyou owed a debt?
             No
      D      Yes. Fill in the details.
       Creditor Name and Address                                    Describe the action the creditor took                        Date action was                  Amount
                                                                                                                                 taken

12. Within1 yearbeforeyou filedfor bankruptcy,wasany ofyour property in the possessionof an assigneefor the benefitofcreditors, a
      court-appointed receiver, a custodian, or another official?

             No
      D      Yes




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy
             Case 2:19-bk-12155-EPB                               Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                       Desc
                                                                  Main Document   Page 39 of 43
  Debtor 1        DARNELLEJ. BERRY                                                                            Case number {ifknown)



  Part 5:      List Certain Gifts and Contributions

 13.       ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
              No
       D Yes. Fill in the detailsforeachgift.
        Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                  Value
        per person                                                                                                             the gifts

        Person to Whom You Gave the Gift and
        Address:

 14 Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
             No
       D Yes. Fill in the detailsforeachgiftor contribution.
        Gifts or contributions to charities that total                 Describewhatyou contributed                             Dates you
                                                                                                                               Dates you                       Value
        more than $600                                                                                                         contributed
        Charity's Name
        Address (Number, Street, City, State and ZIP Code)

 Part 6:       List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything becauseof theft, fire, other disaster,
       or gambling?

             No
       D     Yes. Fill in the details.
        Describe the property you lost and                    Describe any insurance coverage for the loss                     Date of your      Value of property
        how the loss occurred                                                                                                  loss                           lost
                                                              Include the amount that insurance has paid. List pending
                                                              insurance claims on line 33 of Schedule A/B: Property.

 Part 7:       List Certain Payments or Transfers

16. Within I year beforeyou filedfor bankruptcy,did you or anyoneelseactingon your behalfpay ortransferany property to anyoneyou
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
       D     No
             Yes. Fill in the details.
        Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                        transferred                                              or transfer was           payment
       Email or website address                                                                                                made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                               CASH                                                     9-17-2019                   $200.00
       723 W. POLK ST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17. Within 1 year beforeyou filedfor bankruptcy, did you or anyoneelseactingon your behalfpay ortransferany property to anyonewho
       promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

             No
       D Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment             Amount of
       Address                                                        transferred                                              or transfer was             payment
                                                                                                                               made




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                Best Case Bankruptcy
            Case 2:19-bk-12155-EPB                              Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                   Desc
                                                                Main Document   Page 40 of 43
  Debtor 1        DARNELLEJ. BERRY                                                                      Case number (ifknown)



 18 Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwisetransfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
           No
      D      Yes. Fill in the details.
       Person Who Received Transfer                              Description and value of                  Describe any property or     Date transfer was
       Address                                                   property transferred                      payments received or debts   made
                                                                                                           paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of whichyou are a
      beneficiary? (These are often called asset-protection devices.)
          No
      D      Yes. Fill in the details.
       Name of trust                                             Description and value of the property transferred                      Date Transfer was
                                                                                                                                        made

 Part 8:      List of CertamFinanaal Accounts, jnstryments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold. moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
          No
      D Yes. Fill in the details.
       Nameof Financial Institution and                      Last4 digits of              Type of account or      Date account was             Last balance
       Address (Number, Street, City, State and ZIP          account number                instrument             closed, sold,          before closing or
       Code)                                                                                                      moved, or                          transfer
                                                                                                                  transferred

21    Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


             No
      D Yes. Fill in the details.
       Name of Financial Institution                             Who else had access to it?             Describe the contents             Do you still
       Address (Number,Street, City, StateandZIPCode)            Address (Number, Street, City,                                           have it?
                                                                 State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

             No
      D Yes. Fill in the details.
      Name of Storage Facility                                   Who else has or had access             Describe the contents            Do you still
      Address (Number, Street,City, StateandZIPCode)             to it?                                                                  have it?
                                                                 Address (Number,Street, City,
                                                                 State and ZIP Code)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
     for someone.


             No
      D    Yes. Fill in the details.
      Owner's Name                                               Where is the property?                 Describe the property                          Value
      Address (Number, Street,City, StateandZIPCode)             (Number, Street, City, State and ZIP
                                                                 Code)

 Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
OfficialForm 107                        StatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy                                   page 5
SoftwareCopyright(c) 1996-2019 BestCase, LLC- www.bestcase.com                                                                             BestCaseBankruptcy
             Case 2:19-bk-12155-EPB                       Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                 Desc
                                                          Main Document   Page 41 of 43
  Debtor 1        DARNELLEJ. BERRY                                                                         Case number (ifknown)



      toxic substances,wastes,or material intothe air, land, soil, surfacewater, groundwater, or other medium, includingstatutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Sitemeansany location,facility, or property as definedunderany environmental law, whetheryou nowown, operate, or utilizeit or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterialmeans anythinganenvironmental lawdefinesas a hazardouswaste, hazardoussubstance,toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
      D      Yes. Fill in the details.
       Name of site                                             Governmental unit                             Environmental law, if you          Date of notice
       Address (Number,Street, City, StateandZIPCode)           Address (Number,Street, City, Stateand        know it
                                                                ZIP Code)

 25. Have you notified any governmental unit of any release of hazardousmaterial?

             No
      D      Yes. Fill in the details.
       Name of site                                             Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIPCode)        Address (Number, Street, City, State and      know it
                                                                ZIP Code)


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D    Yes. Fill in the details.
      Case Title                                                Court or agency                            Nature of the case                   Status of the
      Case Number                                               Name                                                                            case
                                                               Address (Number, Street,City,
                                                               State and ZIP Code)


 Part 11: Give DetailsAboutYour Businessor Connectionsitp^Anyjiysmess

27. Within4 years before you filed for bankruptcy, didyou owna business or haveany ofthefollowing connections to any business?
           D A soleproprietororself-employedina trade,profession,orotheractivity,eitherfull-timeorpart-time
           D A member ofa limited liability company (LLC) or limited liability partnership (LLP)
           D A partner in a partnership
           D An officer,director, ormanagingexecutiveofa corporation
           D An owner ofat least 5%ofthevoting orequity securities ofa corporation
           No. None of the above applies. Go to Part 1 2.
     D Yes. Check all that apply above and fill in the details below for each business.
      Business Name                                        Describe the nature of the business                 Employer Identification number
      Address
      (Number, Street, City, State and ZIP Code)
                                                                                                               Do not include Social Security number or ITIN.
                                                           Name of accountantor bookkeeper
                                                                                                               Dates business existed

28. Within2 yearsbeforeyoufiledfor bankruptcy,didyougivea financialstatementtoanyoneaboutyourbusiness?Includeall financial
     institutions, creditors, or other parties.

           No
     D Yes. Fill in the details below.
      Name                                                 Date Issued
      Address
      (Number, Street, City, State andZIPCode)

 Part 12: Sign Below

I havereadtheanswersonthisStatementofFinancialAffairsandanyattachments,andI declareunderpenaltyofperjurythattheanswers
OfficialForm107                                   StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                             page s
SoftwareCopyright(c)1996-2019 BestCase,LLC- www.bestcase.com                                                                                     Beg,QgggBankruptcy
             Case 2:19-bk-12155-EPB                        Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                                       Desc
                                                           Main Document   Page 42 of 43
  Debtor 1      DARNELLEJ. BERRY                                                                        Case number {ifknown)



are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
wittya^bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 <D.S}p. §§ 152, 1341, 1519, and 3571.


  DAF^ELLE J. B                                                        Signature of Debtor 2
 Signature of Debtor 1

  Date September 20, 2019                                              Date

Did you attach additional pages to Your Statement of FinancialAffairsfor IndividualsFilingfor Bankruptcy (Official Form 107)?
    No
 D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. Nameof Person             SHERIA. BARRIOS .Attachthe Bankruptcy Petition Preparer'sNotice, Declaration, andSignature(OfficialForm
119).




OfficialForm 107                                      Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC-www.bsstcase. com                                                               Best Case Bankruptcy
             Case 2:19-bk-12155-EPB                           Doc 7 Filed 09/24/19 Entered 09/25/19 12:09:37                    Desc
                                                              Main Document   Page 43 of 43
